The Court

ruled—1. That a contract with a person to cultivate a farm, as an overseer or working hand, and to be compensated by a certain amount of the proceeds of the crop, is not a contract conveying an interest in land, and is not within the statute of frauds. It may be proved by paroi. j
2. That a contract of renting for a year, though respecting an interest in the land, is excepted by the act concerning landlords and tenants, and may be made by paroi.
3. That the pro narr. in this case, embraced either or both of these cases; and there was added a count for money had and received for the plaintiff’s use, under which be might recover, if the proof sustained it.